Case: 17-41142      Document: 00514628597        Page: 1     Date Filed: 09/05/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                   No. 17-41142                               FILED
                                 Summary Calendar                     September 5, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk


JASON WALKER,

                                                Petitioner−Appellant,

versus

DEREK EDGE,

                                                Respondent−Appellee.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:16-CV-191




Before SMITH, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *

      Jason Walker, federal prisoner #46203-177, appeals the dismissal of his



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-41142     Document: 00514628597      Page: 2    Date Filed: 09/05/2018


                                  No. 17-41142

28 U.S.C. § 2241 petition. Walker was convicted of conspiracy to possess with
intent to distribute a controlled substance, was determined to be a career
offender under the sentencing guidelines, and was sentenced to 200 months of
imprisonment and four years of supervised release. In his petition, he con-
tended that in light of Mathis v. United States, 136 S. Ct. 2243 (2016), and this
court’s subsequent caselaw, his Texas drug convictions no longer qualify as
predicate offenses for the career-offender sentence enhancement.

      This court reviews the dismissal of a § 2241 petition de novo. Pack v.
Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). To proceed under § 2241, Walker
had to meet the requirements of the savings clause in § 2255(e) by showing
that his claim was “(i) . . . based on a retroactively applicable Supreme Court
decision which establishes that [he] . . . may have been convicted of a non-
existent offense and (ii) that was foreclosed by circuit law at the time when the
claim should have been raised in [his] . . . trial, appeal, or first § 2255 motion.”
Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).

      Because Mathis implicates the validity of a sentence enhancement,
Mathis does not establish that Walker was convicted of a nonexistent offense.
See Padilla v. United States, 416 F.3d 424, 425−27 (5th Cir. 2005). Therefore,
the district court did not err in determining that Walker failed to meet the
requirements of the savings clause of § 2255(e). Finally, and contrary to Wal-
ker’s assertion, his unsuccessful § 2255 motion and his inability to satisfy the
successive requirements in § 2255(h) do not entitle him to proceed under
§ 2241 without meeting the requirements of the savings clause. See Jeffers v.
Chandler, 253 F.3d 827, 830 (5th Cir. 2001).

      The judgment of dismissal is AFFIRMED.




                                         2